Citation Nr: 1301081	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 decision rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board previously remanded the appeal in February 2001, November 2002, February 2004, and February 2007.  In September 2007, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for readjudication.  In September 2010 and in February 2012, the Board remanded the claim for additional development.

The Veteran testified at hearings at the RO in September 1998 and January 2000.  Transcripts of the proceedings are of record.  

In a November 2011 statement, the Veteran asserts that he experiences sciatica from his low back and depression secondary to back pain and discomfort in his low back.  Those claims for secondary service connection have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for degenerative discopathy of the lumbar spine, rated 40 percent, and bilateral hearing loss, rated 0 percent.  The combined rating is 40 percent. 

2.  In a March 2011 statement, the Director, Compensation and Pension Service determined that the Veteran's service-connected disabilities did not prevent him from securing and following a substantially gainful occupation.   

3.  The weight of the competent and probative evidence does not show that the Veteran's service-connected lumbar spine and bilateral hearing disorders are of sufficient severity to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2001 and March 2007 letters, VA satisfied these criteria.  In the letters, the RO generally advised the Veteran of the basic criteria for claims for TDIU and explained VA's duties to assist him in obtaining evidence relevant to the claim.  

The Board also concludes VA's duty to assist has been satisfied.  The RO obtained identified VA and significant portions of his Social Security Administration disability determination records.  The Veteran has not identified current VA treatment that is not shown in the record or advised VA of the existence of relevant records.  He has not identified other existing relevant evidence that is not associated with the claims file.  Rather, he has requested that VA adjudicate the claim based on the current evidence of record.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was examined by VA on several occasions during the course of the appeal.  In addition, opinions have been rendered regarding the affect of his service-connected disabilities on his ability to engage in a substantially gainful occupation.   

Finally, the Board finds that there has been substantial compliance with the February 2012 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board directed the RO to obtain an opinion as to the effect of the service-connected low back disability and the service-connected hearing loss disability on his ability to secure or follow a substantially gainful occupation.  An opinion was rendered in March 2012.  Thereafter, the RO reconsidered the claim.  Nothing further was required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.

As an initial matter, the Board notes that there are several methods to obtain a 100 percent or total rating based on service-connected disability or disabilities.  A claimant may seek a higher disability rating on a schedular basis.  In those cases, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  Thus, certain claimants may qualify for extra-schedular consideration under 38 C.F.R. § 3.321(b) for disability ratings.  Finally, under 38 C.F.R. § 4.16 a total disability rating (TDIU) may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2012).  

A request for TDIU is not a separate claim for benefits when it is associated with a claim for increased rating and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no contention that the assigned schedular rating is erroneous nor any pending appeal for any increased rating.  Moreover, the claim for TDIU was separately developed.  The Board will only addresses whether TDIU is warranted.  To the extent that the Veteran contends that a higher schedular rating is warranted for any service-connected disability, he is invited to file the appropriate claim with his RO.  

Finally, in the Court's March 2010 Memorandum Decision, it instructed the Board to "consider whether 38 C.F.R. § 3.321(b)(1) is applicable to the appellant's request for referral for extraschedular consideration."  Here, the Veteran did not appeal the ratings assigned for the service-connected disabilities and that regulation relates to extraschedular ratings for particular disabilities.  38 C.F.R. § 3.321(b)(1) (2012).  Extraschdular ratings for TDIU are addressed in 38 C.F.R. § 4.16(b) (2012).  Therefore, the Board finds that 38 C.F.R. § 3.321(b)(1) is inapplicable in this case because there are not pending claims for increased ratings for any service-connected disabilities.  As the claim is only for TDIU, the applicable regulation is 38 C.F.R. § 4.16(b).  The only issue for the Board's consideration is the claim for TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003).  

In his claim for TDIU, the Veteran indicated that he has a high school education, and three years of college education.  His employment history involved working as a dump truck driver, a dryer operator at a rice mill, a farm laborer, a food service worker, and at an Army explosives arsenal.  He last worked in July 1996.  

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

Here, the Veteran is service-connected for degenerative discopathy of the lumbar spine, rated 40 percent, and bilateral hearing loss, rated as 0 percent.  The combined rating is 40 percent.  Therefore, the Veteran does not meet the percentage threshold requirements for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2012).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2012).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2012).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2012).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

A veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record show some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the RO referred the matter to the Director, Compensation and Pension Service in March 2011.  In a response, the Director found that the Veteran was not unemployable by reason of his service-connected low back and hearing loss disabilities.  Because the Director of VA's Compensation and Pension service has considered the matter in the first instance, the Board is not precluded from considering the matter.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

After consideration of the pertinent lay and medical evidence, the Board finds that the criteria for TDIU pursuant to 38 C.F.R. § 4.16(b) have not been met.  

The Veteran contends that he is unable to work because of his service-connected disabilities.  During the September 1998 hearing, he testified that he was forced to stop working as a result of severe pain in his low back, thoracic spine, and neck.  During the hearing in January 2000, he reported that the pain kept him from concentrating on his job.  The Board has considered these contentions.  By the Veteran's own testimony, he admits that disabilities other than the service-connected lumbar spine disability impair his ability to work.  His testimony does not lead to the conclusion that the service-connected disabilities alone prohibit him from engaging in substantially gainful employment.  Moreover, it is significant that he did not testify as to the effect of his service-connected hearing loss disability on his ability to work.  

Moreover, the weight of the competent and probative medical evidence does not support a contention that service-connected disabilities render him unemployable.  

Social Security Administration (SSA) records show that the Veteran is considered disabled for SSA purposes for several disabilities including a cervical spine disability, a thoracic spine disability, a lumbosacral spine disability, bilateral elbow disabilities, and bilateral wrist disabilities.  SSA also determined that the Veteran's residual capacity for the full range of sedentary work was reduced by his neurologic impairment and pain.  While the SSA records reveal that the Veteran is unable to work, it is apparent that the decision was based on a review that included consideration of several non-service-connected disabilities.  The SSA records provide some supportive evidence but do not lead the Board to conclude that the service-connected disabilities alone prevent him from engaging in substantially gainful employment.  

Physical examination findings in December 1998 support that conclusion and document the severity of the service-connected low back disability.  While he had complaints of low back pain, he was capable of forward flexion to where he could bring his fingertips to within two inches from the floor in spite of a large abdomen.  The examiner stated that described an angle of 75-80 degrees.  Side bending showed a range of 40 degrees to the right and left.  While he stood in an increased lordotic position he had mobile segments of lumbar extension to 30 degrees.  His examiner stated that those ranges were normal for an individual of the Veteran's size and body build.  

Regarding the hearing loss disability, during the VA audiologic examination in February 1999, he was diagnosed with moderate to severe rising slightly to moderate sensorineural hearing loss at 3 to 8 kilohertz in the right ear.  Moderate hearing loss at 3 to 4 kilohertz was noted in the left ear rising to within normal limits at 6 to 8 kilohertz.  His word recognition was noted to be excellent in both ears.  The report did not describe how the disability impacted his ability to obtain future employment.  

In addition, when examined by VA in January 2003, the examiner confirmed that the Veteran's disability picture was impacted by several non-service-connected disabilities.  The examiner noted that it was difficult to say with any accuracy how much of the Veteran's physical limitations were directly related to his low back problem because he had multiple other problems, including a cervical spine disorder, and other joint problems.  Physical examination of the lumbar spine revealed moderate paraspinous muscle spasms bilaterally.  There was reduced range of motion of the lumbar spine with flexion to 45 degrees, extension to 20 degrees, and left and right lateral flexion to 30 degrees.  Straight leg raise was negative, bilaterally.  Motor strength and muscle tone of all major muscle groups in both lower extremities were within normal limits.  The diagnosis was chronic lumbar strain with chronic low back pain and decreased range of motion of the lumbar spine.   

On VA examination in June 2004 the Veteran complained that his low back hurt every day and had been getting worse over the previous year or two.  He stated that his back flared up once a week and he was required to lie flat in bed and not do any activities.  He stated that he took pain relievers and muscle relaxers to try to help with his symptoms.  On physical examination, the Veteran could flex to 40 degrees at the waist without pain and to 50 degrees with pain.  Extension of the back was limited to 10 to 15 degrees and was painful in the low back area.  Side-to-side motion of the back was also limited secondary to pain, probably 10 degrees of each.  He had 4/5 muscle strength in both lower extremities with equal deep tendon reflexes and equal Babinski sign.  No pathological reflexes were elicited.  He was tender to palpation directly over the vertebral bodies in the lower lumbar region.  There was no paraspinal tenderness.  An x-ray revealed minimal scoliosis.  

In a statement dated in August 2006, a VA physician reported that the Veteran had been treated for disabling chronic low back pain.  The physician stated that the problem rendered the Veteran unemployable for any vocational effort. 
In a later August 2006 statement, a private chiropractor reported that the veteran had been treated since 1996 for chronic lower back pain.  The physician opined that due to the severity of his condition, the veteran should avoid work related activities in order to prevent exacerbations of his condition.   

Those statements support the claim.  However, neither includes any supportive rationale.  In addition, the opinion addressing the severity of the low back disability is not consistent with the contemporaneous VA examination findings.  Those records do not reveal a severely disabling low back disability.

On VA examination in April 2007, the Veteran was able to get in and out of a chair without difficulty.  He walked with a normal gait and was able to do a full squat.  He was able to heel and toe walk.  The examiner noted that while the Veteran used a cane, he was able to walk normally without it.  Examination of his back revealed that his pelvis was level, leg length was equal, and that he stood straight.  The Veteran was able to bend 55 degrees from the vertical three times without complaints.  His side bending was 25 degrees right and left.  There was spasm noted, particularly on left side bending in the lumbar area.  There was mild tenderness over the lower lumbar area.  Twisting motion was 20 degrees right and left without discomfort.  He extended 15 degrees without discomfort.  X-rays of the lumbar spine showed well maintained disc spaces with normal lordosis noted in the lateral.  Chronic lumbar sprain was the diagnosis. 

Following a review of the Veteran's claims file, to include the report of the Veteran's 2004 orthopedic examination and letters from the veteran's doctors, based on examination of the Veteran, the examiner found that it was less likely than not that he was unable to obtain or maintain substantially gainful employment solely as a result of his service-connected lumbar spine.  The examiner reasoned that the functional impact of the service-connected low back disability was mild.  While that examination report did not consider the combined effect of the low back disability and the hearing loss disability, it remains persuasive.  

There are further medical findings that consider the low back disability and hearing loss disability separately.  October 2010 VA examinations did not include an opinion considering the combined effect of the service-connected disabilities.  They contain relevant physical examination findings.  The examination did not reveal any low back muscle spasms.  Low back flexion was limited to 50 degrees with pain.  Sensory examination did not reveal any pain or touch deficit in either lower extremity.  There was very mild weakness of the heel and toe walking.  The diagnosis was degenerative disc disease with foraminal stenosis and radiculopathy in the right L3 distribution.  The examiner opined that the low back pain would preclude the Veteran from securing an occupation that involved standing, walking, stooping, bending, or lifting.  The examiner also speculated that flare-ups of the back pain could even impair sedentary work.  

As discussed in the Board's February 2012 Remand directive, that opinion is speculative as it pertains to the Veteran's ability to maintain sedentary employment and therefore is afforded limited probative value.  The Director of Compensation and Pension Service did not find thatopinion compelling as the Director denied the request for TDIU under 38 C.F.R. § 4.16(b).  

Regarding the hearing loss disability, another October 2010 VA examiner noted the Veteran's reports of sharp pains in the ears and ear infections.  However, a physical examination did not reveal any ear condition other than non-service-connected tinnitus and service-connected high frequency sensorineural hearing loss.  Significantly, the examiner opined that the hearing loss did not prevent the Veteran from seeking and maintaining gainful employment.  The examiner reasoned that the Veteran was able to hear conversations pretty well in a quiet listening environment.  In addition, while he had difficulty understanding conversations in adverse listening conditions, amplification could improve the situation.  

A VA examiner in March 2012 considered the low back and hearing loss disability in concert.  That examiner noted that the Veteran's educational background included two years of college.  The examiner further noted that the low back did not result in serious degenerative disc disease on x-ray, radiculopathy, or require the use of heavy narcotics or sedation.  Considering that, and following a review of the claims file, the examiner opined that the low back disability and the hearing loss disability did not prevent gainful physical or sedentary employment.  

In sum, the evidence shows that while the Veteran has a significant low back disability and sensorineural hearing loss, it does not show that he is demonstrably incapable of performing to some extent the physical activities necessary for gainful employment due solely to his service-connected disabilities.  The Board finds that the evidence shows that to the extent to which the Veteran is limited by his service-connected disabilities, such limitations are contemplated in and compensated by the 40 percent combined disability rating currently assigned for his disabilities. 

The Board does not dispute that the service-connected disabilities involving his lumbar spine and bilateral hearing loss may preclude some activities such as frequent lifting or bending.  However, the Board finds that the weight of the competent and probative evidence is against a finding that he is unable to secure or follow substantially gainful occupation solely as a result of service-connected disabilities.  Thus, because preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities is denied.   



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


